DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 1, 6-8, 11-15, 35-37 and 79 are pending.
	Claims 11-15, 35-37 and 79, drawn to non-elected inventions and non-elected species are withdrawn from consideration.
	Claims 1 and 6-8 are examined on the merits with species, SEQ ID NO: 145.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Objection
Claim Objections
4.	Claims 6-8 are no longer objected to because they cite the full terminology with the acronyms, NME7, MUC1* and PSMGFR, see Amendments to the Claims submitted January 12, 2021.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The rejection of claims 1 and 6-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating NME7 expressing cancer, does not reasonably provide enablement for preventing is withdrawn in light of the amendment to claim 1 removing the phrase, or preventing, see Amendments to the Claims submitted January 12, 2021.

Claim Rejections - 35 USC § 102
6.	The rejection of claim(s) 1 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Ruben et al., US 2003/0109690 A1 (published June 12, 2003) is withdrawn in light of the amendment to claim 1, as well as corresponding arguments set forth on page 6 of the Remarks submitted January 12, 2021. 

7.	The rejection of claim(s) 1 and 6-8 under 35 U.S.C. 102(a)(2) as being anticipated by Ruben et al., US 2003/0109690 A1 (published June 12, 2003) is withdrawn in light of the amendment to claim 1, as well as corresponding arguments set forth on page 6 of the Remarks submitted January 12, 2021. 


New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. THIS IS A NEW MATTER REJECTION. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants assert the amendment to claim 1 adding the new language, selecting for and is supported by the application at paragraph 0004, see page 4 of the Remarks submitted January 12, 2021, 1st paragraph.  The Examiner has reviewed this particular section of the Patent Application Publication 2019/0031778, as well as the disclosure filed October 17, 2018 and does not concur. 
ipsis verbis [i.e., “in the same words”] to be sufficient, the claimed invention must be in possession of the inventor at the time of filing. Applicants’ specification is remiss of support evidencing contemplation and possession of what the Examiner has cited herein and of record in claim 1.  Applicants must delete the new matter or adequately show (i.e. page and section) where support is for the amended claim. 

10.	The rejection of claims 1 and 6-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  
	Applicants set forth case law in support of their assertion they have possession of the claimed invention via “…descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention”, see Remarks submitted January 12, 2021, 4th paragraph.  Applicants further assert with the discovery of a NME7 peptide epitope one of ordinary skill in the art would utilize conventional knowledge in order to arrive at the appropriate monoclonal antibodies to treat cancer specific for these peptide epitopes, see page 5, 2nd paragraph of Remarks. Applicants’ arguments and points of view have been carefully considered, but fail to persuade. 
Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” The knowledge of routine monoclonal antibody production against an antigen does not provide any structural information about the antibody itself, the method only identifies what the antibody does rather than what it is. Therefore, there is no way for one of ordinary skill in the art to readily envision the structure of a single antibody or even the genus of claimed antibodies based on a description of methods for antibody production against an antigen.  Accordingly, the rejection is maintained.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The claims read on methods of treating or preventing cancer with the administration of an antibody made against the peptide of SEQ ID NO: 145.  The written description in this instant case does not sufficiently set forth antibodies that bind SEQ ID NO: 145, hence they have not been fully defined and characterized.  
The written description is not commensurate in scope with the plethora of antibodies that could be made by immunization with SEQ ID NO: 145, a peptide.  The instant application does not provide sufficient guidance as to the nexus or correlation between the structure and function of the antibodies that bind the said peptide.  The ability to make the antibodies essential to the claimed methods does not place the skilled artisan in possession of the relevant identifying characteristics of a genus of molecules commensurate in scope with the claimed invention, see page 30.
Vas-Cath Inc. V Mahurkar, 19 U5PQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
Fiers v. Revel, 25 U5PQ 2d 1601 at 1606 (CAFC1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts. 18 U5PQ2d 1016.
Furthermore, In The Reagents of the University of California v. Eli Lilly (43 U5PQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(l), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
At the time the application was filed Applicants does not have possession of the breadth of antibodies. The specification does not evidence the possession of all these said antibodies that are undefined and uncharacterized falling within the potentially large genus to establish possession. There is insufficient to support the generic claims as provided by the Written Description Training Materials, Revision 1, published in the March 25, 2008 and Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See

Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.

11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Applicants have amended claim 1 to include the underlined recitation, “[a] method of selecting for and treating nucleoside diphosphate protein kinase 7 (NME7) expressing cancer in a subject, comprising administering to the subject an antibody mad against the peptide of …SEQ ID NO: 145”.  It is not clear what is being selected.  It is not clear if the method is to select a treatment method, selecting an administration or selecting an antibody made against the peptide, SEQ ID NO: 145.  Accordingly, the metes and bounds cannot be determined.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14, 15, 73 and 74 of copending Application No. 15/910,894 (filed March 2, 2018).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of treating cancer comprising administering antibodies that bind to NME7 to inhibit binding between NME7 and its cognate binding partner.  Although the copending claims do not recite the epitope on NME7 by sequence identifying number that is bound by the antibody as required by the instant claims it would have been obvious that the administered antibody is the same in both sets of claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner




14 March 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643